DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-17 in the reply filed on August 10, 2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted April 13, 2020 and July 27, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the openings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the further first pole pin” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the further first captive nut” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the further cutout of the second contact region” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the further second captive nut” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Streuer et al. (US 2002/0171395) (on the April 13, 2020 IDS). 
Regarding claim 7, Streuer et al. teaches a battery module comprising: 
an electrically insulating cover (base of cover 1, Abstract) that is arranged along a top side of the battery module (Fig. 1), the cover having a first opening and a second opening, the first opening (left opening) and the second opening (right opening) being arranged on an edge of the cover, a first covering (left side of cover 1) being arranged over the first opening and a second covering (right side of cover 1) being arranged over the second opening, the first covering being arranged such that a gap with an insertion height is created between the cover and the first covering on a side of the covering that is averted from the edge and between the cover and the first covering on a side of the first covering that is averted from the second covering (Fig. 1),
the second covering being arranged such that a gap with the insertion height is created between the cover and the second covering on that side of the second covering that is averted from the edge and between the cover and the second covering on that side of the second covering that is averted from the first covering (Fig. 1),
a first pole pin (left end pole 3) of the battery module being arranged in the first opening and a second pole pin (right end pole 3) of the battery module being arranged in the second opening (Fig. 1).
Regarding claim 8, Streuer et al. teaches a battery module wherein the openings are configured for receiving a battery connector for connection to a pole pin of the battery module, the battery connector having a busbar (flat connecting lugs or cable lugs 6a, 7a) with a first contact region (left side of lug), a second contact region (right side of lug) and a connecting region (wherein left side of lug and right side of lug meet) between the first contact region and the second contact region in a main direction of extent of the busbar (Fig. 1), the connecting region having an electrically insulating coating (on connecting cables 6 and 7; Fig. 1), the first contact region and the second contact region being provided respectively with cutouts (each end of the lug has a cutout – it is either sheared or has a recessed protrusion; Fig. 1) that are open in an insertion direction that is parallel to a main plane of extent of the busbar and orthogonal to the main direction of extent (Fig. 1), and the first covering and the second covering each being configured for completely covering the first contact region or the second contact region in a projection onto the top side of the battery module (Fig. 1).  
Regarding claim 10, Streuer et al. teaches a battery module wherein the first covering is at least partially connected to the cover in the region between the cover and the first covering on that side of the first covering that faces the edge and between the cover and the first covering on that side of the first covering that faces the second covering (Fig. 1); and
the second covering is at least partially connected to the cover in the region between the cover and the second covering on that side of the second covering that faces the edge and between the cover and the second covering on that side of the second covering that faces the first covering. (Fig. 1).  
Regarding claim 12, Streuer et al. teaches a battery module further comprising a first captive nut (end cap 8) arranged on the first covering (one of ordinary skill in the art can appreciate that the first captive nut is arranged on the first covering when it is screwed onto the end pole 3) and being configured for being screwed onto the first pole pin (left end pole 3) and a second captive nut (end cap 8) arranged on the second covering and being configured for being screwed onto the second pole pin (right end pole 3) (Fig. 2b), the first captive nut being fully capable of fixedly screwing the cutout of the first contact region or the cutout of the second contact region in the first opening, and the second captive nut (end cap 8) being fully capable for fixedly screwing the cutout of the first contact region or the cutout of the second contact region in the second opening (Fig. 2b) (para. [0014]).  
Regarding claim 14, Streuer et al. teaches a battery modules wherein the cover has a first thinned portion (corner of left cutout 5) in a direction orthogonal to the surface at a first corner between the edge and a first further edge (edge at the positive pole) that is adjacent to the first covering (Fig. 1), and the cover further has a second thinned portion (corner of right cutout 5) in a direction orthogonal to the surface at a second corner between the edge and a second further edge (edge at the negative pole) that is adjacent to the second covering (Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Streuer et al. (US 2002/0171395) (on the April 13, 2020 IDS).
Regarding claim 9, Streuer et al. is silent regarding a battery module wherein the insertion height corresponds to a thickness that is orthogonal to the main plane of extent of the first contact region and/or the second contact region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first covering and the second covering of Streuer et al. wherein the insertion height corresponds to a thickness that is orthogonal to the main plane of extent of the first contact region and/or the second contact region when doing so makes for a tighter connection.
Regarding claim 11, Streuer et al. is silent regarding a battery module wherein the pole pins do not protrude beyond the cover in a z-direction that is orthogonal to the top side, the pole pins being arranged at a distance from the first covering and the second covering in the z- direction by more than the insertion height, wherein a further first pole pin of the battery module is arranged in the first opening and a further second pole pin of the battery module is arranged in the second opening, the further pole pins do not protrude beyond the cover in the z-direction, the further pole pins being arranged at a distance from the first covering and the second covering in the z-direction by more than the insertion height.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the battery module of Streuer et al. such that the pole pins do not protrude beyond the cover in a z-direction that is orthogonal to the top side, the pole pins being arranged at a distance from the first covering and the second covering in the z- direction by more than the insertion height, wherein a further first pole pin of the battery module is arranged in the first opening and a further second pole pin of the battery module is arranged in the second opening, the further pole pins do not protrude beyond the cover in the z-direction, the further pole pins being arranged at a distance from the first covering and the second covering in the z-direction by more than the insertion height when doing so protects the pole pins from damage during use.
Regarding claim 13, Streuer et al. is silent battery module further comprising a further first captive nut arranged on the first covering and being configured for being screwed onto the further first pole pin, and a further second captive nut arranged on the second covering and being configured for being screwed onto the further second pole pin, the further first captive nut being configured for fixedly screwing the further cutout of the first contact region or the further cutout of the second contact region in the first opening, and the further second captive nut being configured for fixedly screwing the further cutout of the first contact region or the further cutout of the second contact region in the second opening.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Streuer et al. by incorporating a further first captive nut arranged on the first covering and being configured for being screwed onto the further first pole pin, and a further second captive nut arranged on the second covering and being configured for being screwed onto the further second pole pin, the further first captive nut being configured for fixedly screwing the further cutout of the first contact region or the further cutout of the second contact region in the first opening, and the further second captive nut being configured for fixedly screwing the further cutout of the first contact region or the further cutout of the second contact region in the second opening when doing so assists with connecting the pole pins to the battery connector.  
The recitations "configured for being screwed onto the further first pole pin”, “configured for being screwed onto the further second pole pin”, “configured for fixedly screwing the further cutout of the first contact region or further cutout of the second contact region in the first opening”, “configured for fixedly screwing the further cutout of the first contact region or the further cutout of the second contact region in the second opening” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Streuer et al. (US 2002/0171395) in view of Choi et al. (US 2015/0221921) (on the April 13, 2020 IDS).
Regarding claim 15, Streuer et al. teaches a battery module according to claim 8 as explained in the rejection of claim 8 above.  Streuer et al. is silent regarding a system having first and second battery modules in accordance with a battery module wherein the battery connector, by way of the first contact region, is inserted into the first opening of the first battery module, and wherein the battery connector, by way of the second contact region, is inserted into the second opening of the second battery module.  However, Choi et al. teaches that it is known in the art to have a system having first (battery cell 10) and second (battery cell 20) battery modules (Figs. 1-7) comprising a busbar module 100 further comprising an upper insulating portion 120, a busbar 110 (busbar 110 and the lower insulating portion correspond to the battery connector 1), wherein the busbar 110 has a first mounting portion 111 (corresponds to the first contact region) slidingly fastened to the guide grooves 11-1, 22-1 of the battery along the guide portions 113 and 114 and inserted in the direction of the arrows (para. [0056]; Fig. 1B), and second mounting portion 112 (corresponds to the second contact region), and stopping portions 115, 116 that are formed at the end of the mounting portions 111, 112 (Fig. 5) so that the sliding fastening of the guide portions is stopped/halted (corresponds to a  battery module wherein the battery connector, by way of the first contact region, is inserted into the first opening of the first battery module, and wherein the battery connector, by way of the second contact region, is inserted into the second opening of the second battery module).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Streurer et al. by incorporating a second battery module to form a system wherein the battery connector, by way of the first contact region, is inserted into the first opening of the first battery module, and wherein the battery connector, by way of the second contact region, is inserted into the second opening of the second battery module as taught by Choi et al. in order to electrically connect two adjacent battery cells (Choi et al., para. [0082]). 
Regarding claim 16, modified Streuer et al. teaches a system wherein the first contact region is electrically contact-connected to the first pole pin (left end pole 3) of the first battery module at the cutout of the first of the first contact region by means of the first captive nut (end cap 8), wherein the second contact region is electrically contact-connected to the second pole pin (right end pole 3) of the second battery module at the cutout of the second contact region by means of the second captive nut (end cap 8) (Streuer et al., Figs. 1, 2a, 2b, 2c).  Modified Streuer et al. is silent regarding a system wherein a first contact region is preferably electrically contact-connected to the further first pole pin of the first battery module at the further cutout of the first contact region by means of the further first captive nut, wherein the second contact region is electrically contact-connected to the further second pole pin of the second battery module at the further cutout of the second contact region by means of the further second captive nut. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Streuer et al. by incorporating a first contact region that is preferably electrically contact-connected to the further first pole pin of the first battery module at the further cutout of the first contact region by means of the further first captive nut, wherein the second contact region is electrically contact-connected to the further second pole pin of the second battery module at the further cutout of the second contact region by means of the further second captive nut when doing so assists with connecting the pole pins to the battery connector.  
Regarding claim 17, modified Streuer et al. teaches that the cable connections disclosed therein may be used in a vehicle (Streuer et al., para. [0018]).  However, modified Streuer et al. silent regarding a motor vehicle having the system of claim 15.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Streuer et al. by incorporating it into a motor vehicle as taught by Streuer et al. in order to provide power to a larger end user/consumer (Streuer et al., para. [0018]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724